The Pit. living in England had taken Proofs of her Debt by Affidavit before the Lord Mayor of London pursuant to the Act of Parliament of the 5. Geo. 2. For Recovery of Debts in the Plantations
And now upon the Trial these Affidavits were offered in Evidence But it was objected that when they were taken No suit was depending And the Act only extended to Cases where suits were actually depending And it was sayed the Deft, ought to have Notice And of that Opinion was the whole Court except Grymes and Digges And so the Affidavits were not allowed to be given in Evidence
The Pit. appealed